In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                         No. 14-386V
                                      Filed: May 6, 2016

*********************
AZELL VICKERS as administrator *
and legal representative of the Estate *
of Markelle D. Vickers, deceased,      *                                 Joint Stipulation on Damages;
                                       *                                 Diptheria-tetanus-acellular pertussis
                   Petitioner,         *                                 (“DTaP”) vaccine; Hepatitis A
v.                                     *                                  (“Hep. A”) vaccine; Necrotizing
                                       *                                  Myopathy; Death
                                       *
SECRETARY OF HEALTH                    *
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
*********************
Ramon Rodriguez, III, Esq., Rawls, McNelis and Mitchell, P.C., Richmond, VA, for petitioner.
Ryan Pyles, Esq., US Department of Justice, Washington, DC, for respondent.

                                 DECISION ON JOINT STIPULATION1

Roth, Special Master:

       Markelle Vickers [“Mr. Vickers”] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on May 6, 2014. After his death, Azell Vickers [“Ms.
Vickers” or “petitioner”] was substituted as petitioner. Petitioner alleges that Mr. Vickers
developed necrotizing myopathy and related sequelae and ultimately died after receiving a
diphtheria-tetanus-acellular pertussis (“DTaP”) and/or a Hepatitis A (“Hep. A”) vaccine on or

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review, I agree that the
identified material fits within the requirements of that provision, I will delete such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of
citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).


                                                           1
about May 6, 2011. See Stipulation, filed May 4, 2016, at ¶¶ 1-4. Respondent denies that the
DTaP and Hep. A immunizations, singly or in combination, caused petitioner’s injury or death.
Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On May 5, 2016, the parties filed
a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payments:

        (1) A lump sum of $626,748.68, which amount represents reimbursement of a State
            of California Medicaid lien, in the form of a check payable jointly to petitioner,
            Azell Vickers, and

                          Department of Health Care Services
                          Recovery Branch—MS 4720
                          P.O. Box 997421
                          Sacramento, CA 95899-7421

             which petitioner agrees to endorse to the Department of Health Care Services; and

        (2) A lump sum of $150,000.00, in the form of a check payable to petitioner, Azell
            Vickers, as legal representative of the Estate of Markelle D. Vickers.

       These amounts represent compensation for all damages that would be available under §
300aa-15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

IT IS SO ORDERED.

                                   s/ Mindy Michaels Roth
                                      Mindy Michaels Roth
                                      Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice renouncing the
right to seek review.
                                                         2